Appeal by defendant from a judgment of the County Court, Suffolk County (Rohl, J.), rendered November 2, 1983, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Under the circumstances, including defendant’s less than exemplary background, the County Court’s denial of his application for youthful offender treatment did not constitute an abuse of discretion. Nor can we find any justification for exercising our discretion by granting the application. Mangano, J. P., Brown, Rubin and Lawrence, JJ., concur.